DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 10/19/2021.  
Claims 7-15 and 20-39 are pending in the case.  
No further claims have been cancelled or added.
Claims 7, 20 and 28 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10-13, 20, 23-28, and 31-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter et al. (US 2016/0119692 A1, published 04/28/2016, hereinafter “Chatter”) in view of Kachkova et al. (US 2017/0289643 A1, effectively filed on 03/31/2016, hereinafter “Kachkova”) and further in view of Morton et al. (US 2016/0080451 A1, published 03/17/2016, hereinafter “Morton”) and further in view of Grossman (US 2018/0197223 A1, effectively filed on 01/06/2017, hereinafter “Grossman”).

Independent Claims 7, 20 and 28:
Chatter discloses an apparatus comprising:
one or more processors (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has at least one processor.); and
a memory [one or more non-transitory computer readable media] having stored thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to perform a method comprising (The system comprises a server 180, Chatter: Fig. 2, ¶ [0180].  Although it is not explicitly stated it is clear that the server has memory storing executable instructions.):
receiving, by a network device, a content identifier identifying content presented on an output device and information associated with a position of interest associated with the content, wherein the information associated with the position of interest comprises coordinates and a frame number and wherein the content identifier identifies the content (The server receives coordinates corresponding to a position of interest within a frame of a video content along with the selected image information, Chatter: ¶ [0039].  The selected image information comprises the program name (content identifier), the episode number (content identifier) and frame number, Chatter: ¶ [0033].);
determining, based on the coordinates, an object in the frame (The server determines an object in a frame of the content based on the coordinates within the frame, Chatter: ¶ [0029], [0030].);
determining, based on the object in the frame, information associated with the object (Information corresponding to the determined object is retrieved by the server, Chatter: ¶ [0030], [0033].); and
sending the information associated with the object (The server sends the information to the recipient device, Chatter: ¶ [0030], [0033].).
Chatter does not appear to expressly teach a method wherein:
the position of interest corresponds to a region of interest;
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp;
determining the object comprises extracting, based on the coordinates, na image comprising the object from the frame;
determining the information associated with the object comprises sending, the image comprising the object to a search engine and receiving, from the search engine information associated with the object; and
the information is for presentation on the output device.
However, Kachkova teaches an apparatus, medium and method wherein:
the network device receives a timestamp instead of a frame number (The server can receive a timestamp, Kachkova: ¶ [0038]);
the frame of the content is determined based on the content identifier and the timestamp (The media ID (content identifier) and the timestamp ; and
determining the information associated with the object comprises sending, based on the object, a query associated with the object to a search engine and receiving, from the search engine information associated with the object (when no advertisement information is available for the object, the server generates the information by generating queries to an internal or external search engine, Kachkova: ¶ [0038]); and
the information is for presentation on the output device (The information is displayed on the media player (output device), Kachkova: Fig. 6, ¶ [0038], [0045]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter wherein:
the network device receives a timestamp instead of a frame number; and
the frame of the content is determined based on the content identifier and the timestamp; and 
determining the information associated with the object comprises sending, based on the object, a query associated with the object to a search engine and receiving, from the search engine information associated with the object, and
the information is for presentation on the output device, as taught by Kachkova.

Chatter in view of Kachkova does not appear to expressly teach an apparatus, medium and method wherein: 
the position of interest corresponds to a region of interest;
determining the object comprises extracting, based on the coordinates, an image comprising the object from the frame;
the query includes the image comprising the object.
However, Morton teaches an apparatus, medium and method wherein: 
the position of interest corresponds to a region of interest (The user’s selection can correspond to a region (region of interest), Morton: Fig. 14 step 1405, ¶ [0219].); 
determining the object comprises extracting, based on the coordinates, an image comprising the object from the frame (Morton: Fig. 14 steps 1405-1406, ¶ [0219]-[0227], [0251], ).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and system of Chatter in view of Kachkova wherein: 
the position of interest corresponds to a region of interest,
determining the object comprises extracting, based on the coordinates, an image comprising the object from the frame, as taught by Morton.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the scope of the user’s interest within the frame (Morton: Fig. 14 step 1405, ¶ [0219].).
Chatter in view of Kachkova and further in view of Morton does not appear to expressly teach an apparatus, medium and method wherein the query includes the image comprising the object.
However, Clayton teaches an apparatus, medium and method wherein the query includes the image comprising the object (Clayton: abstract, column 6 lines 7-35 and column 9 lines 44-57).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova and further in view of Morton wherein the query includes the image comprising the object, as taught by Clayton.


Claims 10, 23 and 31:
The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches an apparatus, medium and method further comprising sending an image of the object to an image analyzer (Morton: ¶ [0229], [0242], [0251].).

Claims 11, 26 and 34:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches an apparatus, medium and method wherein sending the information associated with the object comprises sending the information to a content player for presenting the information on the output device (Kachkova: Fig. 6, ¶ [0038], [0045]; Morton: Figs. 14 and 23, ¶ [0219], [0229], [0242].).

Claims 12, 24 and 32:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches an apparatus, medium and method wherein the information associated with the object comprises identification information, descriptive information, or a combination thereof (Morton: Fig. 23, ¶ [0219], [0242].).

Claims 13, 25 and 33:
	The rejection of claims 7, 20 and 28 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches an apparatus, medium and method wherein the information associated with the object comprises an advertisement associated with the object, a recommendation, or a combination thereof (Morton: Fig. 23, ¶ [0229], [0235], [0242]; Kachkova: abstract.).

Claims 27 and 35:
	The rejection of claim 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches an apparatus and medium wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to transmit the information associated with the object further cause at least a portion of the information associated with the object to be displayed on a mobile device (Morton: Fig. 23, ¶ [0219], [0242]; Kachkova: Figs. 1A and 6, ¶ [0035]).

Claims 36-38:
	The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches an apparatus, medium and method wherein receiving the content identifier associated with content comprises receiving a user profile (Chatter: ¶ [0031], [0034]; Kachkova: ¶ [0038].).

Claim 39:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton further teaches a method further comprising determining, based on the information associated with the object, recommended content (Based on the image identification, the system determines web pages (recommended content) to present to the user via hyperlinks, Morton: ¶ [0235], [0236], [0242]).

Claim(s) 8, 9, 21, 22, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Clayton and further in view of Chang et al. (US 2019/0080207 A1, effectively filed on 07/06/2017, hereinafter “Chang”).

Claims 8, 21 and 29:
The rejection of claims 7, 20 and 28 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Grossman does not appear to expressly teach an apparatus, medium and method wherein extracting the image comprising the object from the frame:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image; and
performing image processing on the image comprising the object.
However, Chang teaches an apparatus, medium and method wherein extracting the image comprising the object from the frame:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image (Chang: ¶ [0115].); and
performing image processing on the image comprising the object (Chang: ¶ [0115].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Chatter in view of Kachkova, further in view of Morton and further in view of Grossman to comprise:
cropping, based on the coordinates, the frame to remove an area of the frame surrounding the object and comprising the image; and
performing image processing on the image comprising the object, as taught by Chang.
One would have been motivated to make such a combination in order to provide a more effective means for product recognition (Chang: ¶ [0008], [0115].).
In implementing the cropping feature of Chang into the invention of Chatter in view of Kachkova, further in view of Morton and further in view of Clayton, the coordinates used to define the cropping boundary (as taught by Chang) would correspond to the user selected region since the user selected region comprises the 

Claims 9, 22, 30:	
The rejection of claims 8, 21 and 29 are incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton and further in view of Chang teaches an apparatus, medium and method wherein the image processing comprises one or more of facial recognition, landmark detection, label detection, logo detection, optical character recognition, determining image attributes, or a combination thereof (Chang: ¶ [0043], [0096], [0119].).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Clayton and further in view of Yankovich et al. (US 2012/0238254 A1, published 09/20/2012, hereinafter “Yankovich”).

Claim 14:
	The rejection of claim 7 is incorporated.  Chatter in view of Kachkova, further in view of Morton and further in view of Clayton does not appear to expressly teach a method wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed; and
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content.
However, Yankovich teaches a method wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed (The user can define a rectangular area (selector) via an input interface, Yankovich: Fig. 9B, ¶ [0049], [0074].);
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content (Yankovich: Fig. 9B, ¶ [0049], [0074].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chatter in view of Kachkova, further in view of Morton and further in view of Clayton wherein the region of interest is determined by:
activating one or more controls that cause a selector to appear on a display as the content is displayed;
causing, via the one or more controls, the selector to encompass an area associated the object in the frame during the display of the content, as taught by Yankovich.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the region of interest (Yankovich: Fig. 9B, ¶ [0049], [0074].).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatter in view of Kachkova, further in view of Morton, further in view of Clayton, further in view of in view of Yankovich and further in view of Hall et al. (US 2019/0026579 A1, filed on 07/24/2017, hereinafter “Hall”).

Claim 15:
The rejection of claim 14 is incorporated.  Chatter in view of Kachkova, further in view of Morton, further in view of Clayton and further in view of Yankovich does not appear to expressly teach a method wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system.
However, Hall teaches a method wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system (The user can dynamically adjust the position and size of the rectangular selection via a drag input on the image associated with an x and y axis of a coordinate system, Hall: ¶ [0058], [0063], [0079]-[0080].).
wherein causing the selector to encompass the area comprises adjusting a position and size of the selector, wherein the position is determined from an origin associated with a coordinate system, and the size is associated with a length of the selector based on x-axis coordinates of the coordinate system and a height of the selector based on y-axis coordinates of the coordinate system, as taught by Hall.
One would have been motivated to make such a combination in order to better ensure that the user is satisfied with the selection region (Hall: ¶ [0079]-[0080].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175